DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         AL LEGETT BURGESS,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D16-3308

                               [July 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case No. 97-1342CF10A.

   Al Legett Burgess, Miami, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant appeals his aggravated sentences of life in prison for
kidnapping with a deadly weapon and sexual battery with a deadly weapon
as well as his designation as a sexual predator. Although appellant was
also sentenced to thirty years for aggravated battery with a deadly weapon,
he does not challenge that sentence. Appellant raises five issues on
appeal. We find them all to be without merit. However, we remand for the
trial court to correct a scrivener’s error in the basis for designating
appellant a sexual predator. The written order mistakenly based the
designation on a conviction for sexual battery upon a child under section
794.011(2)(a). In fact, appellant was convicted of armed sexual battery on
a person over twelve but under eighteen under section 794.011(4)(a). As
such, we remand for correction of this scrivener’s error to reflect the
correct offense that formed the basis for the sexual predator designation.

   Affirmed and remanded.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                           *           *         *
Not final until disposition of timely filed motion for rehearing.




                               2